Citation Nr: 0942235	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  08 20-280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable disability rating for an 
injury to the right calf muscle.

2.  Entitlement a disability rating greater than 20 percent 
for left foot drop.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1951 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the above claims.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Residuals of an injury to the right calf muscle include 
persistent pain and tenderness of the right gastrocnemius 
muscle.  There is no objective evidence of any muscle loss, 
muscle herniation, orthopedic manifestations, or impairment 
of physical function.

2.  Resolving reasonable doubt in the Veteran's favor, the 
left foot drop is manifested by severe incomplete paralysis 
of the external popliteal (common peroneal) nerve.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for a 
muscle tear of the right calf have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118; Diagnostic Code 
5311 (2009).

2.  The criteria for a 30 percent disability rating, and no 
higher, for incomplete paralysis of peroneal nerve of the 
left foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.2, 4.6, 4.124a, Diagnostic Code 8521 
(2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in March 2007 and June 2008, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2009).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  In June 2008, the RO also notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(c) (2009).  Service treatment records have 
been associated with the claims file.  All identified and 
available treatment records have been secured.  The Veteran 
has been medically evaluated in conjunction with his claims.  
Thus, the duties to notify and assist have been met.

Increased Disability Ratings

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Right Calf Muscle Tear

The Veteran's injury to the right calf muscle is rated under 
the criteria for evaluating muscle injuries contained in 38 
C.F.R. § 4.73.  The applicable Diagnostic Code is Diagnostic 
Code 5311, which applies to Muscle Group XI, including the 
posterior and lateral crural muscles, and muscles of the 
calf: (1) triceps surae (gastrocnemius and soleus); (2) 
tibialis posterior; (3) peroneus longus; (4) peroneus brevis; 
(5) flexor hallucis longus; (6) flexor digitorum longus; (7) 
popliteus; (8) plantaris.  The function of Muscle Group XI 
involves propulsion, plantar flexion of foot (1); 
stabilization of arch (2, 3); flexion of toes (4, 5); and 
flexion of knee (6).  Under this diagnostic code, a 
noncompensable disability rating is warranted if impairment 
of this muscle group is slight, a 10 percent disability 
rating is warranted if it is moderate, a 20 percent 
disability rating is warranted if it is moderately severe, 
and a 30 percent disability rating is warranted if it is 
severe.  38 C.F.R. § 4.73, Diagnostic Code 5311 (2009).

A slight disability of the muscles anticipates a simple wound 
of muscle without debridement or infection.  There should be 
a history of superficial wound with brief treatment and 
return to duty.  Medical records should indicate healing with 
good functional results.  38 C.F.R. § 4.56(d)(1).  There 
should be no cardinal signs or symptoms of muscle loss, loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56(c).

A moderate disability of the muscles is defined as a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Consistent with this 
level of disability is a record of in-service treatment of 
the wound.  There should also be a record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability, i.e. loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  There should also 
be particularly lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  At this level of disability, objective 
findings indicate exit scars, a short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2).

A moderately severe muscle wound is a through and through or 
deep penetrating wound by a small high velocity missile or a 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  A history consistent with this type of injury 
should include hospitalization for a prolonged period of 
treatment of the wound, with a record of cardinal symptoms 
consisting of loss of power, weakness, lowered threshold of 
fatigue, pain, impairment of coordination and uncertainty of 
movement, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings would include 
entrance and (if present) exit scars indicating a track of a 
missile through one or more muscle groups.  Objective 
findings would also include indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side.  Tests of strength and 
endurance compared with sound side should demonstrate 
positive evidence of impairment  38 C.F.R. § 4.56(d)(3).

A severe muscle wound is a through and through or deep 
penetrating wound due to a high-velocity missile or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular binding and scarring.  A history consistent 
with this type of injury should include hospitalization for a 
prolonged period of treatment of the wound, with a record of 
consistent complaint of cardinal symptoms worse than those 
shown for moderately severe muscle injuries, consisting of 
loss of power, weakness, lowered threshold of fatigue, pain, 
impairment of coordination and uncertainty of movement, and, 
if present, evidence of inability to keep up with work 
requirements.  Objective findings would include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track; indications on palpation of loss of 
deep fascia, muscle substance, or soft flabby muscles in 
wound area; muscles swell and harden abnormally in 
contraction; and tests of strength, endurance, or coordinated 
movements compared with sound side indicate severe impairment 
of function.  If present, objective findings would also 
include X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile; adhesion of scar to a long bone; diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing muscle group; atrophy of 
muscle groups not in the track of the missile; and induration 
or atrophy of an entire muscle group.  38 C.F.R. § 
4.56(d)(4).

On April 2007 VA examination, the Veteran reported that he 
injured his right calf muscle in Vietnam in 1970 when he was 
off-loading an aircraft.  He was told that he had a "torn 
muscle."  He was diagnosed with myositis.  He did  not have 
any surgery, and returned to full military duty shortly 
thereafter.  He reported that he had not received treatment 
for his right calf since the injury.  He reported no flare-
ups involving the right calf, and reported no symptoms of 
muscle pain or muscle tremors.  Physical examination revealed 
no entry or exit wound scars on the right leg.  There was no 
tissue loss, atrophy, scars, adhesions, or tendon damage.  
There was no bone, joint, or nerve damage.  He had excellent 
muscle strength.  There was no loss of muscle function.  The 
assessment was a normal right gastrocnemius and no myositis.  

A July 2007 private treatment record reflects reports of 
persistent pain in the right calf since the injury, but no 
loss of function in the lower extremity.  The Veteran 
reported that at the time of the injury, he had been 
hospitalized for possible thrombophlebitis and was placed on 
anticoagulant medication for about five weeks.  Physical 
examination revealed marked tenderness just below the 
popliteal fossa on the right leg, where the muscle tear had 
occurred.  The impression was right gastrocnemius muscle tear 
with persistent pain.  There was no demons ratable weakness 
of the gastrocnemius muscle.  The pain had been present since 
1970, but was unaffected by activity.  

Private treatment records dated from September 2007 to 
October 2007 reflect that in September 2007, range of motion 
testing of the right knee lagged both on flexion and on 
extension.  There was some crepitance and a little effusion.  
X-ray examination revealed end stage degenerative joint 
disease of the right knee, though the Veteran did not 
complain of knee pain.  There was pain at the 
musculotendonous junction, which was considered to be the 
classic site for the Veteran's kind of muscle tear.  The area 
was tender, and it was thought that the muscle tear had never 
healed to the point where the pain would have resolved.  The 
Veteran was placed on a stretching and strengthening program.  
In October 2007, the Veteran reported that the stretching and 
strengthening had not helped his right calf pain.  A magnetic 
resonance imaging (MRI) study revealed a small amount of 
calcification in the area of the calf injury.  The physician 
felt that there was little that could be done to fix the 
problem, and the Veteran stated that he was willing to live 
with the pain.  

The Board finds that the Veteran is not entitled to a 
compensable disability rating under the diagnostic criteria 
pertaining to impairment of Muscle Group XI.  The evidence of 
record indicates that in October 1970, the Veteran was 
treated for traumatic myositis of the right calf.  Although 
he was hospitalized for the injury for a few days and placed 
on anticoagulant medication, he then returned to full duty 
and has since reported that he did not experience any kind of 
functional loss due to the muscle tear.  Although the October 
2007 private physician found it to be possible that the 
Veteran's muscle tear had never fully healed, explaining why 
he continued to experience pain in that region, there is no 
indication that his muscle tear has resulted in functional 
loss.  38 C.F.R. § 4.56(d)(1).  Significantly, the Veteran 
returned to full duty after being hospitalized, has reported 
no functional limitations, and no functional limitations 
other than pain have been found on examination.  On April 
2007 VA examination, he had excellent muscle strength.  
Private treatment records demonstrate no weakness to the 
right calf or flare-up on activity.  The Veteran has stated 
that the calf tear causes him consistent pain, however, aside 
from the pain as described, there are no cardinal signs or 
symptoms of muscle loss, loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement associated with the 
injury. 3 8 C.F.R. § 4.56(c).  X-ray examination has not 
revealed the presence of any foreign bodies.  See 38 C.F.R. § 
4.56(d)(1)(iii).  As the Veteran has no apparent residuals of 
the muscle tear to the right calf other than pain, his muscle 
impairment can be classified as no more than slight.  
Accordingly, he is not entitled to a compensable rating based 
upon impairment of Muscle Group I.

In addition, although the Veteran presented with reports of 
pain on examination, the Board finds that he is not entitled 
to a compensable disability rating under the provisions of 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. 202 
(1995).  In this regard, the April 2007 VA examiner noted 
that the Veteran had did not report any present symptoms, 
flare-up of residuals of the muscle injury, or loss of muscle 
function.  Accordingly, the Board concludes that an increased 
rating based on the DeLuca factors is not warranted due to a 
lack of adequate pathology.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  See Fenderson, 12 Vet. App. at 119; Hart, 21 Vet. 
App. at 505.  The weight of the credible evidence 
demonstrates that throughout the pendency of the appeal, the 
Veteran's injury to the right calf muscle has not warranted a 
compensable rating.  The Board finds that the preponderance 
of the evidence is against the claim for a compensable 
disability rating, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Left Foot Drop

The Veteran's left foot drop has been rated 20 percent 
disabling under Diagnostic Code 8521, which pertains to 
paralysis of the external popliteal nerve (common peroneal).  
38 C.F.R. § 4.124a, Diagnostic Code 8521 (2009).  Under 
Diagnostic Code 8521, a disability rating of 10 percent is 
assigned for mild incomplete paralysis.  A 20 percent 
disability rating requires moderate incomplete paralysis, and 
a 30 percent disability rating requires severe incomplete 
paralysis of the external popliteal nerve.  A 40 percent 
disability rating requires complete paralysis of the external 
popliteal nerve, manifested by foot drop and slight droop of 
first phalanges of all toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes 
lost; abduction of foot lost, adduction weakened; anesthesia 
covers entire dorsum of foot and toes.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2009).  
Disability from neurological disorders is rated from 10 
percent to 100 percent in proportion to the impairment of 
motor, sensory, or mental function.  With partial loss of use 
of one or more extremities from neurological lesions, rating 
is to be by comparison with mild, moderate, severe, or 
complete paralysis of the peripheral nerves.  The term 
incomplete paralysis indicates a degree of lost or impaired 
function substantially less than the type of picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2009).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2009).

The record reflects that in November 2002, the Veteran was 
awarded compensation for his left foot drop under 38 U.S.C.A. 
§ 1151.  The condition was found to have occurred when he 
underwent hernia repair surgery in 1998 at the VA, due to the 
prolonged positioning during surgery. 

On April 2007 VA examination, the Veteran reported 
paresthesias and pain in his left foot.  He wore a brace on 
his left foot and walked with a cane, but was not on 
medication for the condition.  He did not report any flare-
ups or any limitations on any specific activity due to his 
foot condition.  He reported that he could walk without 
problems when he wore his foot brace.  Without the brace, he 
had to "be careful."  He noticed left foot pain when he 
walked on an incline or when he stood for more than 15 
minutes.  The examiner reviewed the Veteran's VA medical 
records, which showed that he was being followed for diffuse 
polyneuropathy with superimposed left peroneal neuropathy of 
the left leg.  A recent neurologic examination showed left 
dorsiflexion strength as 2/5 and left plantar flexion 
strength as 4/5.   

Physical examination revealed obvious muscle atrophy below 
the left knee.  When he walked without a brace, did not have 
the slapping gait which was characteristic of complete foot 
drop.  The examiner felt this was so because the Veteran had 
only partial weakness of the left foot and was able to 
elevate his foot when he walked.  Range of motion testing 
demonstrated dorsiflexion to 20 degrees and plantar flexion 
to 45 degrees, with good strength.  There was no additional 
limitation with repetitive motion.  The diagnosis was left 
peroneal neuropathy, muscle atrophy of the left calf, due to 
left peroneal neuropathy, and poor dorsiflexion of the left 
ankle, due to left peroneal neuropathy.  

Private treatment records dated from July 2007 to October 
2007 reflect reports pain in the left foot, centered at the 
left third toe.  The Veteran was wearing a foot drop brace.  
Physical examination revealed considerable weakness on 
extension and flexion.   Electromyograph (EMG) testing 
revealed neurological damage to the left foot.  There was 
also a mallet toe deformity.  The assessment was mallet toe 
deformity on the third left toe, bilateral heel spur, and 
left drop foot. 

A different private record also dated in July 2007 reflects 
reports of numbness in the left foot.  There was also 
"clawing" that occurred in the left toes, which was causing 
irritation between the great toe and first toe.  Physical 
examination revealed significant foot drop when walking.  
There was hypalgesia predominantly in an S1 dermatome.  The 
left ankle jerk was slightly diminished.  There was 
hypertrophy where his toes were irritated due to clawing.  
The assessment was left sciatic neuropathy with subsequent 
foot drop, clawing of the left foot with development of 
irritation, soft tissue hypertophy, and nail deformities.  

Having carefully considered the Veteran's claim in light of 
the evidence of record, the Board finds that the overall 
disability picture more nearly approximates the criteria for 
severe incomplete paralysis under Diagnostic Code 8521.  The 
competent medical evidence of record has shown that the 
Veteran's disability has been manifested by atrophy below the 
left knee, diminished muscle strength on dorsiflexion, 
diminished left ankle jerk, considerable weakness on 
extension and flexion, numbness, and significant foot drop 
when walking.  As such a 30 percent disability rating is 
warranted. 

There is, however, no evidence of complete paralysis of the 
external popliteal nerve.  The Veteran retains some ability 
to dorsiflex the foot, and when wearing a foot brace, he is 
able to walk, and foot strength was described as good.  The 
Veteran was also not found to have a slapping gait, as was 
typically found with complete foot drop.  The Board, 
therefore, finds that the evidence does not meet or 
approximate the criteria for complete paralysis of the common 
peroneal nerve under Diagnostic Code 8521.  The Board adds 
that the Veteran did not report any flare-ups with regard to 
his left foot, or additional limitation on repetitive 
movement.

Based upon the guidance of the Court in Hart, the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the Veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.

Extraschedular consideration

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In this case, the Schedule is not 
inadequate.  The Schedule does provide for higher ratings for 
the Veteran's service-connected right calf muscle injury and 
left foot drop.  The evidence does not show that the 
respective disabilities are productive of marked interference 
with employment which would be exceptional for that 
envisioned by the rating schedule at the Veteran's current 
rating nor does the evidence show frequent hospitalization 
related to the disabilities.  For these reasons, the Board 
finds that referral for assignment of an extraschedular 
rating for this disability is not warranted.


ORDER

A compensable disability rating for an injury to the right 
calf muscle is denied.

A 30 percent disability rating for left foot drop is granted, 
subject to the laws and regulations controlling the 
disbursement of monetary benefits.
 



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


